Citation Nr: 0705404	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-16 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1. Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss, to include as 
secondary to service-connected right 7th cranial nerve 
paralysis, has been received.

2. Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for eye disability claimed 
as a result of VA cataract surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from April 1944 to November 
1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO denied:  (1) the veteran's petition to reopen 
his previously denied claim for service connection for 
bilateral hearing loss; (2) his claim for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for eye disability claimed as a result of VA cataract 
surgery; and (3) his claim for a rating in excess of 20 
percent for facial paralysis of the right 7th cranial nerve.  
The veteran, through his representative, filed a notice of 
disagreement (NOD) as to all three issues in March 2003, and 
the RO issued a statement of the case (SOC) in April 2004.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in April 2004.

In his substantive appeal, the veteran indicated that he was 
appealing only the hearing loss and § 1151 issues and that he 
wanted to "drop" the issue of an increased rating for 
paralysis of the 7th cranial nerve.  Hence, the appeal is 
limited to the two claims issues set forth on the title page.  
The veteran also requested a hearing before the Board in his 
substantive appeal, but he withdrew this request in August 
2005.  See 38 C.F.R. § 20.704(e) (2006).

In February 2007, a Deputy Vice-Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, under the provisions of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).

Considering the claims on appeal in light of the requirements 
imposed by the VCAA and the Board's review of the claims 
file, further RO action on this matter is warranted, even 
though such action will, regrettably, delay an appellate 
decision in this case that has been advanced on the docket 
due to the age of the veteran.

In March 2001, the veteran filed the petition to reopen his 
previously denied claim for service connection for hearing 
loss and a claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for an eye disability 
claimed as a result of VA cataract surgery.  In a May 2001 
letter to the veteran, the RO noted that the veteran's claim 
was a "reopened claim," but it did not otherwise address 
the requirements for reopening, to include the provision of 
the definition of "new and material" evidence then in 
effect, nor did it address the requirements for establishing 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The RO's next, November 
2001 VCAA-related letter explained how to establish service 
connection for the eye disability secondary to service-
connected paralysis of the 7th cranial nerve; however, there 
was and is no such secondary service connection claim 
relating to the eye disability.  The next and final VCAA-
related letter, dated in June 2004, explained only how to 
establish entitlement to service connection and did not 
discuss the reopening criteria or how to establish 
entitlement to §1151 benefits.  

Because the veteran has not properly and fully been notified 
of the information and evidence needed to substantiate each 
claim, both claims must be remanded.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (RO action is needed to satisfy the duties 
imposed by the VCAA).  

The RO should therefore give the veteran another opportunity 
to present information and evidence pertinent to either or 
both claims on appeal via a VCAA-compliant letter, notifying 
him that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2005) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should clearly explain what is required to substantiate each 
claim.  The RO should also explain the respective 
responsibilities of VA and the veteran in obtaining Federal 
and non-Federal evidence, request that the veteran submit all 
evidence in his possession as to each claim, and ensure that 
its letter to him meets the requirements of all applicable 
precedent, to include Kent and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following: 

1. The RO should send to the veteran and 
his representative a VCAA-compliant 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to either or both claims on appeal.  The 
RO should clearly explain to veteran what 
is required to substantiate each claim.

As regards the petition to reopen the 
claim for service connection for 
bilateral hearing loss, to include on a 
secondary basis, the RO should explain 
that the veteran must submit new and 
material evidence to reopen his claim, 
define new and material evidence using 
the definition applicable to claims filed 
prior to August 29, 2001, and explain how 
to establish entitlement to service 
connection for bilateral hearing loss on 
direct and secondary bases, noting the 
reasons for the prior, September 1998 
denial of the claim.  

The RO should also explain what is needed 
to establish entitlement to compensation 
benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for eye disability 
claimed as a result of VA cataract 
surgery.

Further, in its notice, the RO should 
explain the respective responsibilities 
of VA and the veteran in obtaining 
additional Federal and non-Federal 
evidence, invite the veteran to submit 
all pertinent evidence in his possession, 
and ensure that its letter meets the 
requirements of Dingess/Hartman (cited to 
above).

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate each claim in light 
of all pertinent evidence and legal 
authority.

5.  If either claim remains denied, the 
RO must furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


